Case 5:21-cv-00067-UA Document 1-2 Filed 01/13/21 Page 1 of 1 Page ID #:18




                                         5:21-cv-00067




                                                                          LODGED
                                                                   CLERK, U.S. DISTRICT COURT



                                                                   01/13/2021
                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                                              AP
                                                                 BY: ____________BB______ DEPUTY
